—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated March 31, 1995, which adopted the findings of an Administrative Law Judge, dated November 30, 1994, made after a hearing, determined that the petitioner was guilty of certain charges of misconduct arising out of three incidents, and terminated his employment as a New York City Transit Police Officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the respondents was supported by substantial evidence (see, CPLR 7803 [4]; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176,181). Moreover, the penalty of dismissal imposed was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233), especially in light of the petitioner’s failure to correct his behavior after prior reprimands and suspensions (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721; Matter of Tinney v Schneider, 216 AD2d 474).
The petitioner’s remaining contentions are without merit.
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.